DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 10 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1-3, 11-13, 20-22, and 30-32 under 35 USC § 102 as being anticipated by “Indication of the SS-block index in multi-beam cases” 3GPP Draft R1-1700288 (“3GPP”), the examiner respectfully disagrees. More specifically the applicant argues the claim features in amended claim 1 of, “wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position”, are not disclosed by 3GPP (i.e., Pg. 9 of remarks). The applicant further states that “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”, (i.e., Pg. 9 of remarks). The applicant further states that 3GPP discloses that “SS-offset is the offset between a pair of adjacent SS block for one specific beam” (i.e., 3GPP, Pg. 2, Para 2 lines 3-4). The examiner agrees with applicant that 3GPP discloses that the “SS-offset is the offset between a pair of adjacent SS block for one specific beam”. 

Pg. 9 of the remarks) that “It can be seen that “SS-offset” in 3GPP refers to the offset between a pair of adjacent SS blocks. None of the positions of the pair of adjacent SS blocks in 3GPP can be regarded as a position of an SS block group”. However the examiner respectfully disagrees with applicant’s argument. For example referring to Fig. 1 of 3GPP, the synchronization signal blocks on the left of the diagram on corresponding beams 1, 2, 3, 4 may form a SS block group and the synchronization signal blocks on the right of the diagram corresponding to beams 4, 3, 2, and 1 may form another SS block group. Similarly in Fig. 2 on Pg. 3, 3GPP illustrates PSS synchronization signal blocks on the left of the diagram may form a SS block group and the SSS synchronization signal blocks on the right of the diagram may form a SS block group. Therefore 3GPP discloses a synchronization signal (SS) block group in Figures 2-3 consisting of a group of synchronization signal blocks. This is because in light of the applicants disclosure (Para [0069]) of PG PUB US (2020/0053727) of the applicant’s disclosure discloses “SS Block #1, SS Block #2, SS Block #3…the SS Block group composed of these three SS blocks”. 

In light of the applicant’s disclosure, the applicant discloses in (Para [0068] i.e.,” Here, the position of the time domain resources of the SS block group may be a beginning position of a time domain resource of one first SS block with the most front time domain position among the M first SS blocks”…”Optionally, the position of the time domain resource of the SS block group may be a beginning position or an end position of a time domain resource of any one first SS block in the M first blocks & [0069] i.e., “the position of the time domain resources of the SS Block group composed of these three SS blocks refers to a middle position of the time domain resource of SS block #1). 

Therefore referring back to Fig. 2 of 3GPP, the “SS-Offset 1” between a pair of adjacent SS blocks, for example SS block 1 of group 1 and SS block 4 of group 2 on beam 1, includes a position of an SS block group, for example the time domain position of SS block 4 of group 2 on beam 1 may be interpreted as a position of an SS block group (i.e., the SS Block Group on beams 4, 3, 2, 1 in Fig. 2) which is relative to a predetermined position such as the time domain position of SS block 1 of group 1 on beam 1. 

Therefore the positions of the pair of adjacent SS blocks in 3GPP in Fig. 1 can be regarded as a position of an SS block group at least with respect to the time domain position of SS block 4 of group 2 on beam 1 which may be interpreted as a position of an SS block group”. Similarly with respect to “SS-Offset 2” in Fig. 1 of 3GPP, the third SS block 3 of group 2 may be interpreted as a position of an SS block group. Similarly with respect to Fig. 2 on Pg. 3 of 3GPP, the toff3 from SSS3 on beam 3 may be interpreted as a “position” of an SS block group (i.e., SS block group of synchronization signals SSS3, SSS2, SSS1 on beams 3, 2, 1). 

The applicant further makes the argument on (Pg. 9 of the remarks), that “and none of the positions of the pair of adjacent SS blocks in 3GPP can be regarded as a predetermined position”. However the examiner respectfully disagrees as the pair of adjacent SS block are for one specific beam. Such time position of the SS block on a see Para [0071] of applicant’s disclosure in PG Pub), the specification merely discloses a predetermine position from the SS block group. Therefore the positions of the pair of adjacent SS blocks in 3GPP can be regarded as a “predetermined position” in time at least with respect to SS block 1 of group 1 on beam 1 which may be interpreted as a “predetermined position” on a specific beam. This is because 3GPP discloses on Pg. 2 Para 2 that “SS-offset is the offset between a pair of adjacent SS block for one specific beam”. Therefore the time position on beam 1 on SS block 1 of group 1 in Fig. 1 of 3GPP may be interpreted as a “predetermined position”. Similarly in Fig. 2 on Pg. 3 of 3GPP, the “toff” which is the offset time between a pair of PSS and SSS for one specific beam may include an offset from a “predetermined position” such as PSS1 on the specific beam 1 of SS block group 1. The SS block on the specific beam may represent a predetermined position. This is because 3GPP discloses on Pg. 3 Para 1 that the “gNB provides the beam sweeping of PSS and SSS in a synchronization cycle with the order of 1-2-3 for PSS and with the order of 3-2-i.e., 3GPP, Fig. 2) between a pair of PSS and SSS for one specific beam can include a “predetermined position” for the offset time.   

Therefore the definition of the “offset” in 3GPP is not different from that defined in claim 1 as argued by the applicant. For the reasons explained above, 3GPP does disclose the claim feature in claim 1 of “wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position”. Therefore the rejection of claim 1 is maintained under 35 USC § 102 as being anticipated by 3GPP. Independent claims 11, 20, and 30 which recite similar features also remain rejected for the same reasons explained for independent claim 1. The dependent claims remain rejected based at least on their dependence to the independent claims. 

The rejections of claims 7-8, 17-18, 26-27, and 36-37 under 35 U.S.C. § 103 as being unpatentable over 3GPP in view of Koskela (Of Record), are maintained based at least on their dependence to independent claims 1, 11, 20, and 30. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-3, 11-13, 20-22, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spreadtrum Communications “Indication of the SS-block index in multi-beam cases” 3GPP Draft R1-1700288 referred to herein as “3GPP”.

Regarding Claim 1, 3GPP discloses a method for transmitting a synchronization signal (see Fig. 1 i.e., SS-block index & Pg. 2), comprising: generating, by a network device, time domain position indication information, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

and sending, by the network device, the time domain position indication information to a terminal device, (see Fig.’s 1-2 & Pg.’s 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3).

wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported)
see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2), and the M is a positive integer greater than or equal to 1, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

Regarding Claim 2, 3GPP discloses the method according to claim 1, wherein the time domain position indication information further comprises second time domain offset information for indicating an offset of a position of a time domain resource of each first SS block (see Fig. 2 i.e., toff1-3 & Pg.’s 2-3) relative to the position of the time domain resources of the SS block group, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes second time domain offset  information”) conveyed to UE & Pg. 3).

Regarding Claim 3, 3GPP discloses the method according to claim 1, wherein the time domain position indication information further comprises time domain resource indication information (see Fig. 1 i.e., SS-offset & Pg. 2, Para’s 2-3) and first quantity information (see Pg.’s 2-3 i.e., beam sweeping order), the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”), and the first quantity information is used for indicating a value of the M, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks) 

Regarding Claim 11, 3GPP discloses a method for transmitting a synchronization signal (see Fig. 1 i.e., SS-block index & Pg. 2), comprising: receiving, by a terminal device, time domain position indication information sent by a network device, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

and determining, by the terminal device, a time domain resource of each first SS block according to the first time domain offset information,  (see Fig.’s 1-2 & Pg. 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3).

wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a synchronization signal (SS) block group relative to a predetermined position, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported).

see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

and the M is a positive integer greater than or equal to 1; (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

Regarding Claim 12, 3GPP discloses the method according to claim 11, wherein the time domain position indication information further comprises second time domain offset information for indicating an offset of a position of the time domain resource of the each first SS block (see Fig. 2 i.e., toff1-3 & Pg.’s 2-3) relative to the position of the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes second time domain offset  information”) conveyed to UE & Pg. 3).

wherein determining, by the terminal device, the time domain resource of the each first SS block according to the first time domain offset information (see Pg.’s 2-3), comprises: determining, by the terminal device, the time domain resource of the each first SS block according to the first time domain offset information and the second time domain offset information,  (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes first and second time domain offset  information for each first SS block) conveyed to UE & Pg. 3).

Regarding Claim 13, 3GPP discloses the method according to claim 11, wherein the time domain position indication information further comprises time domain resource indication information (see Pg.’s 2-3 i.e., SS-offset) and first quantity information, (see Pg.’s 2-3 i.e., beam sweeping order)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block.”), and the first quantity information is used for indicating a value of the M, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks) 

wherein determining, by the terminal device, the time domain resource of the each first SS block according to the first time domain offset information (see Pg.’s 2-3), comprises: determining, by the terminal device, the time domain resource of the each first SS block according to the first time domain offset information, (see Fig.’s 1-2 & Pg.’s 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”).

the time domain resource indication information (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block.”), and the first quantity information, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks).  

Regarding Claim 20, 3GPP discloses a network device (see Pg. 2 i.e., gNB), comprising a processor (see Pg. 2 i.e., gNB will comprise a processor) and a transceiver(see Pg. 2 i.e., gNB will comprise a transceiver), wherein the processor is used for generating time domain position indication information, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

wherein the transceiver is used for sending the time domain position indication information to a terminal device, (see Fig.’s 1-2 & Pg.’s 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”).

And wherein the time domain position indication information comprises first time domain offset information for indicating an offset of a position of time domain resources of a see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…” & Pg. 3 i.e., toff1 is reported)

the SS block group comprises M first SS blocks, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

and the M is a positive integer greater than or equal to 1, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2).

Regarding Claim 21, 3GPP discloses the network device according to claim 20, wherein the time domain position indication information further comprises second time domain offset information for indicating an offset of a position of a time domain resource of each first SS block (see Fig. 2 i.e., toff1-3 & Pg.’s 2-3) relative to the position of the time domain resources of the SS block group, (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes second time domain offset  information”) conveyed to UE & Pg. 3).

Regarding Claim 22, 3GPP discloses the network device according to claim 20, wherein the time domain position indication information further comprises time domain resource see Fig. 1 i.e., SS-offset & Pg. 2, Para’s 2-3) and first quantity information (see Pg.’s 2-3 i.e., beam sweeping order), the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block”), and the first quantity information is used for indicating a value of the M, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks).

Regarding Claim 30, 3GPP discloses a terminal device (see Pg. 2 i.e., UE), comprising a processor (see Pg. 2 i.e., UE comprises a processor) and a transceiver (see Pg. 2 i.e., UE comprises a transceiver), wherein the transceiver is used for receiving  time domain position indication information sent by a network device, (see Fig. 1 & Pg. 2 i.e., the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block (i.e., “time domain position indication information”) & Pg. 3). 

wherein the processor is used for determining a time domain resource of each first SS block according to the first time domain offset information,  (see Fig.’s 1-2 & Pg. 2-3, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3).

see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3, “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block...” “different SS-offset implicitly indicates the SS block index…”& Pg. 3 i.e., toff1 is reported)

the SS block group comprises M first SS blocks, (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

and the M is a positive integer greater than or equal to 1; (see Fig. 1, i.e., beam 1 to beam 4 & SS-block groups comprise M first SS blocks & Pg. 2)

Regarding Claim 31, 3GPP discloses the terminal device according to claim 30, wherein the time domain position indication information further comprises second time domain offset information for indicating an offset of a position of the time domain resource of the each first SS block (see Fig. 2 i.e., toff1-3 & Pg.’s 2-3) relative to the position of the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes second time domain offset  information”) conveyed to UE & Pg. 3).

see Fig. 1, section 2, i.e., SS-offset 1 for SS block group & Pg. 2, i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” (i.e., includes first and second time domain offset  information for each first SS block) conveyed to UE & Pg. 3).

Regarding Claim 32, 3GPP discloses the terminal device according to claim 30, wherein the time domain position indication information further comprises time domain resource indication information (see Pg.’s 2-3 i.e., SS-offset) and first quantity information, (see Pg.’s 2-3 i.e., beam sweeping order)

the time domain resource indication information is used for indicating a target time domain resource comprising the time domain resources of the SS block group (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block.”), and the first quantity information is used for indicating a value of the M, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks) 

see Pg.’s 2-3), the time domain resource indication information (see Fig. 1, section 2, i.e., SS-offset 1 for SS block group, & Pg. 2, Para’s 2-3 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block.”), and the first quantity information, (see Fig. 1, i.e., beam 1 to beam 4 i.e., SS-block groups comprise M first SS blocks, Fig. 2 & Pg.’s 2-3 i.e., beam sweeping order indicates the number M of SS blocks).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 7-8, 17-18, 26-27, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Spreadtrum Communications “Indication of the SS-block index in multi-beam cases” 3GPP Draft R1-1700288 referred to herein as “3GPP” in view of KOSKELA et al. US (2019/0387441).    

Regarding Claims 7 and 26 3GPP discloses the method and network device according to claims 1 and 20, wherein the M first SS blocks correspond to a first cell (see Fig. 1, beam 1 to beam 4 includes SS-block group comprising M first SS blocks & Pg. 1, Section 1 i.e., NR cell ID for PSS/SSS corresponds to a first cell for the M first SS blocks), and the method further comprises: determining, by the network device, a position of a time domain resource of each first SS block, (see Fig. 1 & Pg. 2 i.e., “the information about SS block index can be conveyed to the UE through the different offset time between the different parts of SS block” & Pg. 3)

wherein a position of a time domain resource of at least one first SS block has no overlap or incomplete overlap with a position of a time domain resource of any second SS block in N second SS blocks, (see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3). 

and the N is a positive integer greater than or equal to 1 (see Fig. 1 i.e., the SS block group includes a second group of N second SS blocks greater than 1 & Pg.’s 2-3)

3GPP does not disclose wherein the N second SS blocks correspond to a second cell, the second cell is a neighbor cell of the first cell. However the claim feature would be rendered obvious in view of KOSKELA et al. US (2019/0387441).    

KOSKELA discloses N second SS blocks correspond to a second cell, (see Fig. 1 & Para [0087] i.e., Fig. 1 shows N transmission and reception points TRP for a given cell (i.e., includes a “second cell”) & [0088-0091] i.e., number of SS-blocks required to cover a cell & [0095-0096] i.e., SS blocks associated with each TRP).

see Fig. 1 i.e., the cells may be neighboring cells & Para’s [0087], [0095-0096], & [0111-0112] i.e., handover of a user device from one cell to another may be a neighboring cell & [0117-0118] i.e., neighboring cells). 

(KOSKELA suggests a measurement report including information about cell quality values is reported by a user device to a source cell for purposes of determining whether to handover the user device to a neighboring cell based on the information in the measurement report such as the cell quality (see Para’s [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the N second SS blocks as disclosed in 3GPP to correspond to a second cell as disclosed in KOSKELA who discloses each cell including a second cell uses a number of SS-blocks for performing communication because the motivation lies in KOSKELA for performing handover over of the user device from a source cell to a neighboring cell which provides better cell quality resulting in achieving better communication quality for the user device.  

Regarding Claims 8 and 27, the combination of 3GPP in view of KOSKELA discloses the method and network device according to claims 7 and 26, wherein the position of the time domain resource of the each first SS block and a position of a time domain resource of each second SS block in the N second SS blocks have no overlap, (3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3).

Regarding Claims 17 and 36, 3GPP discloses the method and the terminal device according to claims 11 and 30, wherein the M first SS blocks correspond to a first cell, (see Fig. 1, beam 1 to beam 4 includes SS-block group comprising M first SS blocks & Pg. 1, Section 1 i.e., NR cell ID for PSS/SSS corresponds to a first cell for the M first SS blocks)

and a position of a time domain resource of at least one first SS block has no overlap or incomplete overlap with a position of a time domain resource of any second SS block in N second SS blocks, (see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3).

and the N is a positive integer greater than or equal to 1,  (see Fig. 1 i.e., the SS block group includes a second group of N second SS blocks greater than 1 & Pg.’s 2-3). 

3GPP does not disclose wherein the N second SS blocks correspond to a second cell, the second cell is a neighbor cell of the first cell. However the claim feature would be rendered obvious in view of KOSKELA et al. US (2019/0387441).    

KOSKELA discloses N second SS blocks correspond to a second cell, (see Fig. 1 & Para [0087] i.e., Fig. 1 shows N transmission and reception points TRP for a given cell (i.e., includes a “second cell”) & [0088-0091] i.e., number of SS-blocks required to cover a cell & [0095-0096] i.e., SS blocks associated with each TRP).

the second cell is a neighbor cell of the first cell (see Fig. 1 i.e., the cells may be neighboring cells & Para’s [0087], [0095-0096], & [0111-0112] i.e., handover of a user device from one cell to another may be a neighboring cell & [0117-0118] i.e., neighboring cells). 

(KOSKELA suggests a measurement report including information about cell quality values is reported by a user device to a source cell for purposes of determining whether to handover the user device to a neighboring cell based on the information in the measurement report such as the cell quality (see Para’s [0117-0118])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the N second SS blocks as disclosed in 3GPP to correspond to a second cell as disclosed in KOSKELA who discloses each cell including a second cell uses a number of SS-blocks for performing communication because the motivation lies in KOSKELA for performing handover over of the user device from a source cell to a neighboring cell which provides better cell quality resulting in achieving better communication quality for the user device.  

Regarding Claims 18 and 37, the combination of 3GPP in view of KOSKELA discloses the method and terminal device according to claims 17 and 36, wherein the position of 3GPP, see Fig. 1 i.e., M first SS block group has no overlap with N second SS block group & Pg.’s 2-3).
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461